Name: Commission Regulation (EEC) No 4134/87 of 9 December 1987 determining the conditions of entry of preparations known as cheese fondues to be included under subheading 2106 90 10 of the combined nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  tariff policy
 Date Published: nan

 No L 387 / 48 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4134 / 87 of 9 December 1987 determining the conditions of entry of preparations known as cheese fondues to be included under subheading 2106 90 10 of the combined nomenclature combined nomenclature annexed to Regulation (EEC) No 2658 / 87 , is 35 ECU per 100 kilograms net ; whereas it appears from Additional Note 1 to Chapter 21 of that nomenclature that the inclusion of preparations known as cheese fondues under that subheading is subject to production of a certificate issued under the conditions laid down in the relevant Community provisions ; Whereas subheading 2106 90 10 of the combined nomenclature relates to goods covered by Council Regulation (EEC) No 3033 / 80 of 11 November 1980 determining the system of trade applicable to certain goods resulting from the processing of agricultural products ( 8 ); whereas in accordance with the second subparagraph of Article 8 of that Regulation , where the application of the maximum rate of charge is subject to specific conditions , such conditions must be determined in accordance with the procedure laid down in Article 11 of Regulation (EEC) No 2658 / 87 ; whereas the requirements applicable to certificates which must be produced in order for preparations known as cheese fondues to be included under combined nomenclature subheading 2106 90 10 must therefore be defined in accordance with that procedure ; Whereas it is appropriate to specify the form which such a certificate must take and the conditions for its use ; whereas , furthermore , measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificate and to prevent falsification ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas the certificate should be drawn up in an official Community language and , where appropriate , an official language of the exporting country; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ) and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1 968 on the Common Customs Tariff ( 2 ) , as last amended by Regulation (EEC ) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in Customs tariffs ; Whereas , on the basis of Council Regulation (EEC) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( 5 ), Commission Regulation (EEC) No 1062 / 69 ( 6 ), as last amended by the Act of Accession of Spain and Portugal , specified the requirements relating to certificates which must be produced in order for preparations known as cheese fondues to be included under subheading 21.07 E of the Common Customs Tariff and Commission Regulation (EEC ) No 1063 / 69 ( 7 ) established the list of issuing bodies referred to in Regulation (EEC) No 1062 / 69 ; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently shown to be appropriate , for reasons of clarity , to replace Regulation (EEC) No 1062 / 69 and (EEC)Nol063 / 69bya new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas the maximum rate of duty on preparations known as cheese fondues in subheading 2106 90 10 of the HAS ADOPTED THIS REGULATION: ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . Article 1 The entry under subheading 2106 90 10 of the combined nomenclature of preparations known as cheese fondues shall be subject to presentation of a certificate of authenticity meeting the requirements of this Regulation . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p . 1 . { 5 ) OJ No L 191 , 19 . 7 . 1984 , p . 1 . ( «) OJ No L 141 , 12 . 6 . 1969 , p . 31 . ( 7 ) OJ No L 141 , 12 . 6 . 1969 , p . 34 . ( 8 ) OJ No L 323 , 29 . 11 . 1980 , p. 1 . 31 . 12 . 87 Official Journal of the European Communities No L 387 /49 Article 6 1 . An issuing body may appear on the list only if: ( a ) it is recognized as such by the exporting country ; ( b ) it undertakes to verify the particulars shown in the certificates ; (c ) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates ; (d ) it undertakes to send to the competent authorities of the importing Member State the second copy of each authenticated certificate within three days of the date of issue . 2 . The list shall be revised where the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing body does not fulfil any of the obligations which it has undertaken . Article 2 1 . The certificate corresponding to the specimen in Annex I shall be printed and drawn up in one of the official languages of the European Communities and , where appropriate , an official language of the exporting country . The size of the certificate shall be approximately 210 x 297 millimetres . The paper used shall be white and weigh not less than 40 grams per square metre . Pink paper shall be used for the first copy and yellow for the second copy. 2 . Each certificate shall bear an individual serial number given by the issuing authority , followed by the nationality symbol appropriate to that body . The copies shall bear the same serial number and the same nationality symbol as the original . 3 . The customs authority of the Member State in which the products are presented may require a translation of the certificate . Article 3 The original and copies thereof shall be completed in one operation by duplication , either typewritten or by hand . In the latter case , the original must be completed in ink and in block capitals . Article 4 1 . The original and the first copy of the certificate shall be submitted to the customs authorities of the importing Member State within two months of the date of issue of the certificate together with the goods to which they relate . 2 . The second copy of the certificate shall be sent direct by the issuing body to the competent authorities of the importing Member State . Article 5 1 . A certificate shall be valid only if it is duly authenticated by an issuing authority appearing in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . Article 7 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . Article 8 The countries listed in Annex II shall send the Commission specimens of the stamps used by their issuing authorities . The Commission shall forward this information to the customs authorities of the Member States . Article 9 Regulation (EEC ) No 1062 / 69 and (EEC) No 1063 / 69 are hereby repealed . Article 10 This Regulation shall enter into force on 1 January 1988 . However , until 31 December 1988 , the aforementioned fondues shall also4?e admitted under the subheading listed in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice President class="page"> ANNEX I 1 Exporter (full name and address) CERTIFICATE FOR PREPARATIONS KNOWN AS 'CHEESE FONDUES' (CN subheading 2106 90 10) No ORIGINAL 2 Consignee (full name and address) 3 ISSUING BODY NOTES 4 Invoice No and date 5 Serial numbers and marks  Number and kind of packages 6 Gross mass (kg) 7 Net mass (kg) 8 CERTIFICATE OF THE ISSUING BODY It is certified that the product contained in the parcels covered by the present certificate:  has a milk fat content equal to or exceeding 12% and less than 18% by weight ,  was prepared with processed cheeses made exclusively from Emmental or GruyÃ ¨re cheese with added white wine, kirsch , starch and spices, and  that the Emmental and GruyÃ ¨re cheeses used in its manufacture were made in the exporting country. Place and date: Stamp of issuing body:Signature(s): 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 387 / 53 ANNEX II Issuing Body Country Union suisse du commerce de fromage SA/ Schweizerische KÃ ¤seunion AG/Unione svizzera per il commercio del formaggio SA , Berne Switzerland Osterreichische HartkÃ ¤se Export GmbH  Innsbruck Austria